                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

BARRY L. MOTES, JR.,                            *

       Plaintiff,                               *

vs.                                             *    CIVIL ACTION NO. 19-00766-KD-B

TREY OLIVER III, et al.,                        *

       Defendants.                              *


                                             ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues

raised, and there having been no objections filed, the Report and Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and dated March 4, 2020 (Doc. 9) is

ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that this action be DISMISSED with prejudice, prior to

service of process, as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

       DONE this 2nd day of April 2020.


                                             s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE
